Citation Nr: 0841805	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-07 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO decision, which 
denied a claim for service connection for PTSD.

The Board notes that the veteran was scheduled for a central 
office hearing in Washington, D.C. on November 13, 2008.  
However, this hearing was canceled by the veteran, and an 
Informal Hearing Presentation was instead submitted in July 
2008.

The Board also notes that the veteran submitted a statement 
in May 2007 regarding Bell's Palsy and conjunctivitis.  The 
purpose of this statement is unclear.  Nevertheless, the 
Board will refer these issues back to the RO to determine 
whether the veteran is attempting to raise new claims.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  After a thorough review of the veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.  

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  The 
veteran's DD Form 214 reflects that he served as a supply 
administrative manager; he did not receive any medals which 
are indicative of combat service.  Consequently, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran engaged in combat with the enemy.  
Therefore, in order for service connection for PTSD to be 
awarded, the veteran's claimed stressors must be 
corroborated.

Specifically, the veteran has alleged that, while on active 
duty, he was involved in a  car accident in Oceanside, 
California in 1972 or 1973, was involved in a car accident in 
Demings, New Mexico in 1973 or 1974, suffered a head injury 
in boot camp in Camp Pendleton, California, and witnessed the 
murder of his cousin at a family outing in Baton Rouge, 
Louisiana.  See Statement of Accredited Representation in 
Appealed Case, November 2004; veteran's statement, November 
2006.  He has also alleged that he, his wife, and his 
daughter were injured in one of the car accidents.  See 
Statement of Accredited Representation in Appealed Case, 
November 2004.  In a November 2006 statement, the veteran 
indicated that he was shot 3 times in the head by errant M-16 
gunfire.  Finally, he has asserted that he witnessed the 
murder of a friend the day before he entered active duty.  
See veteran's statement, May 2002.  His representative has 
specifically contended that any psychosis that developed from 
the veteran's witness of this murder might have been 
aggravated during his active duty.  See Statement of 
Accredited Representation in Appealed Case, November 2004.

The Board notes that the veteran's service medical records 
reflect that, in December 1973 and February 1974, he reported 
being in motor vehicle accidents.  In the December 1973 
service medical record, it was noted that the veteran 
complained of neck pain from a car accident that had occurred 
2 weeks prior and was diagnosed with a cervical muscle 
strain.  In the February 1974 service medical record, it was 
noted that the veteran was seeking treatment for knee pain 
from a car accident that had occurred 5 days earlier.  

In regards to establishing a current diagnosis of PTSD, the 
Board notes that the claims folder does not contain a 
confirmed diagnosis of PTSD.  However, the evidence of record 
does reflect that he attended PTSD Home Group therapy, which 
strongly suggests that the veteran has at the very least been 
suspected of having PTSD, if not definitively diagnosed with 
it.  See VA treatment record, June 2002.  

Therefore, in light of the fact that the veteran has attended 
therapy sessions for PTSD and his service medical records 
corroborate his alleged in-service stressors of being 
involved in two car accidents, the Board finds that the 
necessity for a examination is shown for the proper 
assessment of the veteran's claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A 
(West 2002).  As such, this issue must be remanded in order 
to schedule the veteran for a VA examination to determine 
whether he has a current diagnosis of PTSD in accordance with 
the criteria as set forth in the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV) that was incurred in or 
aggravated by his active duty.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA examination 
with a psychiatrist.  The claims file 
should be provided to the psychiatrist 
for review, and the psychiatrist should 
note that it has been reviewed.  A 
diagnosis of PTSD must be either ruled in 
or excluded.  The psychiatrist should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to make any determination, she or 
he should so state and indicate the 
reasons.  If PTSD is diagnosed, the 
doctor should clearly indicate if that 
diagnosis is based on the veteran's 
military service, to include in-service 
car accidents. 

If it is determined that he has PTSD as a 
result of any stressors that occurred 
prior to military service, the examiner 
should also then offer an opinion as to 
the most likely date of onset of the 
current PTSD.  In particular, the 
examiner should opine as to whether the 
PTSD had its onset prior to service, 
during service, or after service, and 
whether or not that PTSD was aggravated 
any in-service stressors.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the March 2008 
supplemental statement of the case 
(SSOC).  If the benefits sought on appeal 
remain denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




